DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.
 
Response to Arguments
The declaration under 37 CFR 1.132 filed 08/30/2021 is insufficient to overcome the rejection of claims 1, 6 and 15 based upon 35 U.S.C. 103 as set forth in the last Office action because:  The declaration establishes that turbulence, as numerically represented by the Reynolds number, is an input parameter in determining engine performance through, for example, a heat release rate. The declaration further establishes that turbulence in the spark-ignited engine disclosed by Huebler (US Patent Application Publication 2003/0159675) scales linearly with changes in a characteristic linear dimension such as cylinder bore diameter, while turbulence in the diesel engines disclosed by Karch (US Patent Application Publication 2013/0239925) or Ness (US Patent Application Publication 2014/0331961) scale non-linearly. Applcant argues that the type of scaling taught by Huebler is unrelated to the type of scaling required by Karch or Ness. Thus, applying Huebler’s scaling to a . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karch (US Patent Application Publication 2013/0239925) in view of Stanton (US Patent Application Publication 2006/0070603) in view of Sakai (JP 2011-058435 A) in view of Ness (US Patent Application Publication 2014/0331961) in view of Huebler (US Patent Application Publication 2003/0159675) and further in view of Mahakul (US Patent Number 5,868,112).
Regarding claim 1, Karch discloses a method of operating a compression ignition internal combustion engine comprising: 
moving a piston (18) within a cylinder of the internal combustion engine (10) toward a top dead center position, such that a pressure within the cylinder is increased to an autoignition threshold in a first engine cycle [0052-0053];
injecting spray plumes of a first charge of a liquid fuel into the cylinder in the first engine cycle, such that the spray plumes of the first charge enter a combustion bowl formed in the piston and having a bowl diameter (2xD2) that is about 75% of a cylinder bore diameter of the cylinder [0052-0053] [as shown in Figures 1 and 4];
combusting the first charge of the liquid fuel at least predominately within the combustion bowl [0053];
moving the piston within the cylinder toward the top dead center position such that a pressure within the cylinder is increased to an autoignition threshold in a second engine cycle [0052-0053];
injecting spray plumes of a second charge of the liquid fuel into the cylinder in the second engine cycle, such that the spray plumes of the second charge enter the combustion bowl [0052-0053];
advancing the spray plumes of the second charge through the cylinder, such that unburned liquid fuel in tails of the spray plumes of the second charge enters an antebowl (82) defined by a rounded inner rim surface (42) of the piston, the rounded inner rim surface having a rounded profile from a planar outer rim surface to an edge of the combustion bowl, a radius of curvature (R1) from about 40% to about 55% of the bowl diameter and an antebowl volume that is about 0.8% or greater of a total volume of the combustion bowl and the antebowl together [0048] [as shown in Figures 1 and 4] 8xD4xπxD6 which is for example 1.8% of the combined volume for engine 1 of Figure 4 and greater than 0.8% for the other engines of Figure 4]; and
combusting the second charge of the liquid fuel within the combustion bowl and within the antebowl [0053]; 
burning liquid fuel in the tails within the antebowl so as to limit conveying unburned liquid fuel to a crevice volume in the internal combustion engine; and
limiting smoke production by the internal combustion engine based upon the burning of the liquid fuel in the tails within the antebowl [a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim]. 
Karch does not disclose the combustion bowl having a bowl diameter that is greater than 75% of the cylinder bore diameter. 
Stanton discloses a piston (22, 122) with a piston end face forming a combustion bowl (56, 156), the combustion bowl having a bowl diameter (BD) that is greater than 75% of the cylinder bore diameter (CD) [0049]. 
Stanton teaches that having a bowl diameter in this range improves fuel economy by exposing more of the combustion plume to more free oxygen resulting in improved combustion [0049]. In this way the range minimizes undesireable engine emissions [0049]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to limit the ratio of the bowl diameter to the cylinder bore diameter as disclosed by Stanton in the engine disclosed by Karch to improve combustion, thereby minimizing undesirable engine emissions.

Sakai discloses increasing a second charge of liquid fuel into the cylinder in a second engine cycle over a first charge of liquid fuel into the cylinder in a first engine cycle when the engine load changes between the engine cycles [0017] [0024, as shown in Figure 6, the first injection amount in an engine cycle is increased relative to a second injection amount in the engine cycle when the engine load for the engine cycle is increased]. 
Sakai teaches that this control inhibits adhesion of fuel on an inner surface of the cylinder while enhancing airflow [0009]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase the second charge of the fuel disclosed by Karch greater than the first charge of fuel when the engine load increases, because Sakai teaches that this control inhibits adhesion of fuel on the inner surface of the cylinder while enhancing airflow. Inhibiting fuel adhesion prevents combustion deterioration and reduces particulate matter emissions [Sakai, 0004]. 
Karch, Stanton and Sakai do not disclose wherein the cylinder bore diameter is from about 160 millimeters to about 180 millimeters, and a total volume of the combustion bowl and the antebowl together is from about 200 x 103 cubic millimeters to about 260 x 103 cubic millimeters. 
Ness discloses a cylinder bore diameter between 160 and 180 millimeters [0006, as shown in Table 1], and a volume of the combustion bowl is between 187.8 x 103 cubic millimeters and 219.7 x 103 cubic millimeters. 
Ness teaches that the dimensions balance combustion efficiency and smoke generation with NOx production in a direct-injection, compression ignition internal combustion engine [0006]. Huebler teaches that it is expected that dimensional relationships of one cylinder may be applied to other 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cylinder bore diameter and combustion bowl volume disclosed by Karch according to the sizing for Engines 1 or 8 for example, with the cylinder bore diameter and combustion bowl volume disclosed by Ness, such that the combined combustion bowl and antebowl volume lies in the specified range. The modification is obvious because the bore diameter and combustion volume have been shown by Ness to provide a desirable balance of combustion efficiency with respect to engine emissions in the engine type disclosed by Karch. And because scaling the bore diameter to a larger size within reasonable limits is expected to yield equivalent results as taught by Huebler. 
Karch, Stanton, Sakai, Ness and Huebler do not disclose injecting spray plumes at a spray angle into the cylinder such that the spray plumes enter a combustion bowl formed by a piston end face, the piston end face has a uniform profile of rotation circumferentially around a longitudinal center axis of the piston, and includes a center cone within the combustion bowl defining a cone angle, and the spray angle is larger than the cone angle.
Mahakul discloses a method comprising injecting spray plumes at a spray angle (SA or its complementary angle with respect to the longitudinal center axis) into the cylinder such that the spray plumes (40) enter a combustion bowl (30) formed by a piston end face, the piston end face has a uniform profile of rotation circumferentially around a longitudinal center axis (39) of the piston, and includes a center cone (42) within the combustion bowl defining a cone angle, and the spray angle is larger than the cone angle (Col. 10, lines 41-54, as shown in Figure 1).
Mahakul teaches that the steep spray angle creates a plume which is further shaped, constrained and directed by the combustion bowl to produce low soot entrainment within the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spray and cone angle disclosed by Karch to create the steep spray angle disclosed by Mahakul to keep the amount of soot entrained in the engine oil to a low level and at the same time maintain low levels of engine emissions. 
Regarding claim 2, Karch further discloses wherein advancing of the spray plumes of the second charge further includes impinging the tails of the spray plumes of the second charge upon an edge of the combustion bowl having a radius of curvature from about 1 millimeter to about 2 millimeters [0053, as shown in Figures 1 and 4]. 
Regarding claim 3, Karch and Sakai disclose the method of claim 1 as discussed above. Karch does not disclose increasing the amount of fuel injected from the first engine cycle to the second engine cycle. Sakai discloses increasing an amount of the fuel injected from a first engine cycle to a second engine cycle in response to a transient demand to operate the internal combustion engine at an increased engine load that is about 50% or less of an available engine load [0021, as shown in Figure 4]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the step of increasing the amount of fuel injected between the first and second engine cycles in the method disclosed by Karch for the reasons specified in reference to claim 1 above. 
Regarding claim 5, Karch, Sakai and Ness disclose the method of claim 1 as discussed above wherein Karch further discloses the radius of curvature of the rounded inner rim surface is about 60 millimeters [as shown in Figures 1 and 4], but does not disclose wherein the cylinder bore diameter is about 170 millimeters and the bowl diameter is about 130 millimeters. 
. 
Claim(s) 6, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karch (US Patent Application Publication 2013/0239925) in view of Stanton (US Patent Application Publication 2006/0070603) in view of Ness (US Patent Application Publication 2014/0331961) in view of Huebler (US Patent Application Publication 2003/0159675) and further in view of Mahakul (US Patent Number 5,868,112).
Regarding claim 6, Karch discloses a direct-injected compression ignition internal combustion engine [0029] comprising: 
an engine housing having a cylinder (15) formed therein with a cylinder bore diameter (2xD1);
a fuel injector (16) including an injector tip positioned within the cylinder (as shown in Figure 1);
a piston (18) movable within the cylinder from a bottom dead center position to a top dead center position to increase a pressure of fuel and air within the cylinder to an autoignition threshold;
the piston including a piston body defining a longitudinal axis (Z) extending between a first axial piston body end (24) and a second axial piston body end (26) having a piston end face;
the piston end face forming a combustion bowl including a convex center section (31) transitioning radially outward from the longitudinal axis and axially downward to a combustion bowl floor (36) toward a combustion bowl edge (80) defining an edge plane;
the piston end face further including an annular piston rim having a planar outer rim surface (28) that is oriented normal to the longitudinal axis and defines a rim plane, and a rounded inner rim surface (42) that extends radially inward and axially downward from the planar outer rim surface to the 
an antebowl (82) defined by the rounded inner rim surface and extending between the rim plane and the edge plane;
the combustion bowl having a bowl diameter (2xD2) that is about 75% of the cylinder bore diameter or greater (as shown in Figures 1 and 4);
the rounded inner rim surface having a radius of curvature (R1) that is from about 40% to about 55% of the bowl diameter [as shown in Figures 1 and 4]; and
the antebowl having an antebowl volume that is about 0.8% or greater of a total volume of the combustion bowl and the antebowl together [as shown in Figures 13, 14, or 15 the antebowl volume can be approximated by the product of 0.5xD8xD4xπxD6 which is for example 1.8% of the combined volume for engine 1 of Figure 4 and greater than 0.8% for the other engines of Figure 4]. 
Karch does not disclose the combustion bowl having a bowl diameter that is greater than 75% of the cylinder bore diameter. 
Stanton discloses a piston (22, 122) with a piston end face forming a combustion bowl (56, 156), the combustion bowl having a bowl diameter (BD) that is greater than 75% of the cylinder bore diameter (CD) [0049]. 
Stanton teaches that having a bowl diameter in this range improves fuel economy by exposing more of the combustion plume to more free oxygen resulting in improved combustion [0049]. In this way the range minimizes undesireable engine emissions [0049]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to limit the ratio of the bowl diameter to the cylinder bore diameter as disclosed by Stanton in the engine disclosed by Karch to improve combustion, thereby minimizing undesirable engine emissions.

Ness discloses a cylinder bore diameter between 160 and 180 millimeters [0006, as shown in Table 1], and a volume of the combustion bowl is between 187.8 x 103 cubic millimeters and 219.7 x 103 cubic millimeters. 
Ness teaches that the dimensions balance combustion efficiency and smoke generation with NOx production in a direct-injection, compression ignition internal combustion engine [0006]. Huebler teaches that it is expected that dimensional relationships of one cylinder may be applied to other piston/cylinder sizes within reasonable limits by scaling the dimensions as a percent of the piston diameter. As an example, Huebler provides a maximum scaling of 22% of the piston diameter [0023].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cylinder bore diameter and combustion bowl volume disclosed by Karch according to the sizing for Engines 1 or 8 for example, with the cylinder bore diameter and combustion bowl volume disclosed by Ness, such that the combined combustion bowl and antebowl volume lies in the specified range. The modification is obvious because the bore diameter and combustion volume have been shown by Ness to provide a desirable balance of combustion efficiency with respect to engine emissions in the engine type disclosed by Karch. And because scaling the bore diameter to a larger size within reasonable limits is expected to yield equivalent results as taught by Huebler.
Karch, Stanton, Sakai, Ness and Huebler do not disclose injecting spray plumes at a spray angle into the cylinder such that the spray plumes enter a combustion bowl formed by a piston end face, the piston end face has a uniform profile of rotation circumferentially around a longitudinal center axis of 
Mahakul discloses a method comprising a fuel injector (20) centered on a longitudinal center axis that includes spray orifices injecting spray plumes at a spray angle (SA or its complementary angle with respect to the longitudinal center axis) into the cylinder such that the spray plumes (40) enter a combustion bowl (30) formed by a piston end face, the piston end face has a uniform profile of rotation circumferentially around a longitudinal center axis (39) of the piston, and includes a center cone (42) within the combustion bowl defining a cone angle, and the spray angle is larger than the cone angle (Col. 10, lines 41-54, as shown in Figure 1).
Mahakul teaches that the steep spray angle creates a plume which is further shaped, constrained and directed by the combustion bowl to produce low soot entrainment within the lubrication oil of the engine and at the same time maintain low levels of emission, especially carbon monoxide and smoke (Col. 12, lines 21-31). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spray and cone angle disclosed by Karch to create the steep spray angle disclosed by Mahakul to keep the amount of soot entrained in the engine oil to a low level and at the same time maintain low levels of engine emissions. 
Regarding claim 11, Karch and Ness disclose the method of claim 6 as discussed above wherein Karch further discloses the radius of curvature of the rounded inner rim surface is about 60 millimeters [as shown in Figures 1 and 4], but does not disclose wherein the cylinder bore diameter is about 170 millimeters and the bowl diameter is about 130 millimeters. 
Ness discloses an engine with a cylinder bore diameter about 170 millimeters and a bowl diameter of about 130 millimeters [Table 1]. It would have been obvious to a person having ordinary 
Regarding claim 13, Karch further discloses wherein the concave outer section has a single radius of curvature (R3) and extends from the convex center section to a straight vertical section (1022 or at 48) that adjoins the combustion bowl edge and is oriented parallel to the longitudinal axis [0036]. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karch (US Patent Application Publication 2013/0239925) in view of Stanton (US Patent Application Publication 2006/0070603) in view of Ness (US Patent Application Publication 2014/0331961) in view of Huebler (US Patent Application Publication 2003/0159675) in view of Mahakul (US Patent Number 5,868,112) and further in view of Tanaka (US Patent Application Publication 2009/0217905).
Regarding claim 8, Karch and Ness disclose the engine of claim 6, wherein Karch discloses various engine configurations where the antebowl volume may be approximately between 1300 and 3600 cubic millimeters, as discussed in reference to claims 1 and 6 herein and shown in Figures 1 and 4 of Karch. Karch and Ness do not disclose wherein the antebowl volume is exactly 2000 cubic millimeters. 
Tanaka discloses an engine piston with an antebowl (14) and teaches that the volume of the antebowl is a result effective variable that may be optimized to achieve a desired compression ratio of the engine [0037]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the antebowl volume to 2000 cubic millimeters to achieve a desired compression ratio of the engine since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karch (US Patent Application Publication 2013/0239925) in view of Stanton (US Patent Application Publication 2006/0070603) in view of Ness (US Patent Application Publication 2014/0331961) in view of Huebler (US Patent Application Publication 2003/0159675) in view of Mahakul (US Patent Number 5,868,112) and further in view of Quigley (US Patent Application Publication 2004/0123832).
Regarding claim 9, Karch and Ness disclose the engine of claim 6 as discussed above but do not disclose wherein the antebowl has an antebowl diameter that is about 120% of the bowl diameter or greater. 
Quigley discloses a piston having an antebowl wherein the antebowl diameter (B) is about 120% of a bowl diameter (L) or greater [0018]. 
Quigley teaches these dimensions prevent the spray plume of fuel from spilling over the top surface of the piston and making contact with the cylinder cavity wall. This has the effect of reducing the discharge of black smoke and/or particulate emissions and minimizes the passing of fuel and/or soot into the engine lubricating oil [0019]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to set the antebowl diameter of the antebowl disclosed by Karch 120% or greater than the bowl diameter to prevent fuel from adhering to the cylinder walls, thereby minimizing smoke and particulate emissions and maintaining the quality of the engine oil.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karch (US Patent Application Publication 2013/0239925) in view of Stanton (US Patent Application Publication 2006/0070603) in view of Ness (US Patent Application Publication 2014/0331961) in view of Huebler (US Patent Application Publication 2003/0159675) in view of Mahakul (US Patent Number 5,868,112) and further in view of Enoki (JP 2011-226435 A).
Regarding claim 10, Karch and Ness disclose the engine of claim 6 as discussed above but do not disclose wherein the bowl diameter is about 77% of the cylinder bore diameter. 
Enoki discloses a piston with a bowl diameter about 77% of a cylinder bore diameter [0018]. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the combustion chamber structure defined by the piston disclosed by Enoki with the combustion chamber disclosed by Karch to improve smoke performance in the engine high speed, high load operating region.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karch (US Patent Application Publication 2013/0239925) in view of Stanton (US Patent Application Publication 2006/0070603) in view of Ness (US Patent Application Publication 2014/0331961) in view of Huebler (US Patent Application Publication 2003/0159675) in view of Mahakul (US Patent Number 5,868,112) further in view of Baumgartner (DE 10 2009 025 404 A1).
Regarding claim 12, Karch and Ness disclose the engine of claim 11 as discussed above, wherein Karch further discloses the bowl diameter is about 130 millimeters. Karch and Ness do not disclose wherein the antebowl diameter is about 160 millimeters. 
Baumgartner discloses a ratio between a bowl diameter D3 and an antebowl diameter D2, and teaches that this ratio has been shown to have the effect of creating a piston recess vortex which contributes to a uniform mixture formation and favors the concentration of combustion in the combustion bowl [0012] [0040]. Adopting the ratio in a piston with a bowl diameter of 130 millimeters restricts the range of the antebowl diameter to between 144 to 173 millimeters. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to restrict the range of the antebowl diameter disclosed by Karch according to the ratio disclosed by Baumgartner to create a uniform fuel-air mixture in the combustion chamber and concentrate combustion in the combustion bowl.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karch (US Patent Application Publication 2013/0239925) in view of Stanton (US Patent Application Publication 2006/0070603) in view of Ness (US Patent Application Publication 2014/0331961) in view of Huebler (US Patent Application Publication 2003/0159675) in view of Mahakul (US Patent Number 5,868,112) and further in view of Pierpont (US Patent Application Publication 2015/0020767).
Regarding claim 14, Karch discloses the engine of claim 13 as discussed above, wherein the combustion bowl edge has a radius of curvature from about 1 millimeter to about 2 millimeters (as shown in Figure 4), but does not disclose the length of the straight vertical section. 
Pierpont discloses an engine having piston (42) with a concave outer section (62) of a single radius of curvature (80) that extends from a convex center section (60) to a straight vertical section (94) that adjoins a combustion bowl edge (90) and is oriented parallel to a longitudinal piston axis, wherein the straight vertical section has a length from about 1 millimeter to about 2 millimeters [0023]. 
Pierpont teaches that this feature limits cylinder wall wetting, thereby reducing soot from accumulating in the engine oil [0022-0023]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the length of the straight vertical section disclosed by Pierpont in the engine disclosed by Karch to limit cylinder wall wetting and thereby reduce soot from accumulating in the engine oil.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karch (US Patent Application Publication 2013/0239925) in view of Stanton (US Patent Application Publication 2006/0070603) in view of Ness (US Patent Application Publication 2014/0331961) in view of Huebler (US Patent Application Publication 2003/0159675) in view of Tanaka (US Patent Application Publication 2009/0217905) in view of Mahakul (US Patent Number 5,868,112) and further in view of Quigley (US Patent Application Publication 2004/0123832).

a piston body defining a longitudinal piston axis (Z) and including a piston crown, the piston crown having an outer piston surface extending circumferentially around the longitudinal axis and a piston end face forming a combustion bowl [as shown in Figure 1];
the combustion bowl including a convex center section (31) transitioning radially outward from the longitudinal piston axis and axially downward to a combustion bowl floor (36), and a concave outer section transitioning radially outward and axially upward from the combustion bowl floor toward a combustion bowl edge (80) defining an edge plane;
the piston end face further including an annular piston rim having a planar outer rim surface (28) that is oriented normal to the longitudinal axis and defines a rim plane, and a rounded inner rim surface (42) that extends radially inward and axially downward from the planar outer rim surface to the combustion bowl edge and has a rounded profile from the planar inner rim surface to the combustion bowl edge;
an antebowl (82) defined by the rounded inner rim surface and extending axially between the rim plane and the edge plane, and circumferentially around the longitudinal piston axis;
the rounded inner rim surface having a radius of curvature (R1) that is from about 50 millimeters to about 70 millimeters [as shown in Figures 1 and 4]; and
the antebowl having an antebowl volume that is in a range of 1300 and 3600 cubic millimeters for various engine configurations [as shown in Figures 13, 14, or 15 the antebowl volume can be approximated by the product of 0.5xD8xD4xπxD6 which is for example 1322 cubic millimeters for engine 1 of Figure 4]. 
Karch does not disclose the combustion bowl further including a straight vertical section adjoining the combustion bowl edge, and oriented parallel to the longitudinal piston axis, such that the 
Karch does not disclose the combustion bowl having a bowl diameter that is greater than 75% of the cylinder bore diameter. 
Stanton discloses a piston (22, 122) with a piston end face forming a combustion bowl (56, 156), the combustion bowl having a bowl diameter (BD) that is greater than 75% of the cylinder bore diameter (CD) [0049]. 
Stanton teaches that having a bowl diameter in this range improves fuel economy by exposing more of the combustion plume to more free oxygen resulting in improved combustion [0049]. In this way the range minimizes undesireable engine emissions [0049]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to limit the ratio of the bowl diameter to the cylinder bore diameter as disclosed by Stanton in the engine disclosed by Karch to improve combustion, thereby minimizing undesirable engine emissions.
Karch, as modified by Stanton, does not disclose the combustion bowl having a bowl diameter from about 120 millimeters to about 135 millimeters. 
Ness discloses a combustion bowl having a bowl diameter from about 120 millimeters to about 135 millimeters [0006] and teaches that the relative sizing and shaping of the surfaces of the combustion face constituting the combustion bowl attains a predefined bowl to bore ratio, and thus a predefined compression ratio [0015]. Huebler teaches that it is expected that dimensional relationships of one cylinder may be applied to other piston/cylinder sizes within reasonable limits by scaling the dimensions as a percent of the piston diameter. As an example, Huebler provides a maximum scaling of 22% of the piston diameter [0023].  

Karch, Stanton and Ness do not disclose wherein the antebowl volume is exactly 2000 cubic millimeters and the outer piston surface having a plurality of piston ring grooves formed therein. 
Tanaka discloses an engine piston (4) with an antebowl (14) and teaches that the volume of the antebowl is a result effective variable that may be optimized to achieve a desired compression ratio of the engine [0037]. 
Tanaka further discloses the piston having a plurality of piston ring grooves (unlabeled) on its outer surface [as shown in Figure 1]. As shown in Figure 1, the 3 piston ring grooves each support piston rings form a seal between the combustion chamber and the engine crankcase.   
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the antebowl volume to 2000 cubic millimeters to achieve a desired compression ratio of the engine since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, it would have been obvious to one of ordinary skill in the art to combine the piston ring 
Quigley discloses a piston having an antebowl wherein the antebowl diameter (B) is about 120% of a bowl diameter (L) or greater [0018]. 
Quigley teaches these dimensions prevent the spray plume of fuel from spilling over the top surface of the piston and making contact with the cylinder cavity wall. This has the effect of reducing the discharge of black smoke and/or particulate emissions and minimizes the passing of fuel and/or soot into the engine lubricating oil [0019]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to set the antebowl diameter of the antebowl disclosed by Karch 120% or greater than the bowl diameter to prevent fuel from adhering to the cylinder walls, thereby minimizing smoke and particulate emissions and maintaining the quality of the engine oil. 
Karch, Stanton, Sakai, Ness and Huebler do not disclose injecting spray plumes at a spray angle into the cylinder such that the spray plumes enter a combustion bowl formed by a piston end face, the piston end face has a uniform profile of rotation circumferentially around a longitudinal center axis of the piston, and includes a center cone within the combustion bowl defining a cone angle, and the spray angle is larger than the cone angle.
Mahakul discloses a method comprising a fuel injector (20) centered on a longitudinal center axis that includes spray orifices injecting spray plumes at a spray angle (SA or its complementary angle with respect to the longitudinal center axis) into the cylinder such that the spray plumes (40) enter a combustion bowl (30) formed by a piston end face, the piston end face has a uniform profile of rotation circumferentially around a longitudinal center axis (39) of the piston, and includes a center cone (42) within the combustion bowl defining a cone angle of about 130°, and the spray angle is larger than the cone angle (Col. 10, lines 41-54, as shown in Figure 1).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spray and cone angle disclosed by Karch to create the steep spray angle disclosed by Mahakul to keep the amount of soot entrained in the engine oil to a low level and at the same time maintain low levels of engine emissions. 
Regarding claim 18, Karch further discloses wherein the concave outer section has a single radius of curvature (R3) and extends from the convex center section to a straight vertical section (1022 or at 48) that adjoins the combustion bowl edge and is oriented parallel to the longitudinal axis [0036]. 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karch (US Patent Application Publication 2013/0239925) in view of Stanton (US Patent Application Publication 2006/0070603) in view of Ness (US Patent Application Publication 2014/0331961) in view of Huebler (US Patent Application Publication 2003/0159675) in view of Tanaka (US Patent Application Publication 2009/0217905) in view of Quigley (US Patent Application Publication 2004/0123832)  in view of Mahakul (US Patent Number 5,868,112) and further in view of Pierpont (US Patent Application Publication 2015/0020767).
Regarding claim 19, Karch et al disclose the engine of claim 18 as discussed above, wherein Karch discloses the combustion bowl edge has a radius of curvature from about 1 millimeter to about 2 millimeters (as shown in Figure 4), but do not disclose the length of the straight vertical section. 
Pierpont discloses an engine having piston (42) with a concave outer section (62) of a single radius of curvature (80) that extends from a convex center section (60) to a straight vertical section (94) 
Pierpont teaches that this feature limits cylinder wall wetting, thereby reducing soot from accumulating in the engine oil [0022-0023]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the length of the straight vertical section disclosed by Pierpont in the engine disclosed by Karch to limit cylinder wall wetting and thereby reduce soot from accumulating in the engine oil.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karch (US Patent Application Publication 2013/0239925) in view of Stanton (US Patent Application Publication 2006/0070603) in view of Ness (US Patent Application Publication 2014/0331961) in view of Huebler (US Patent Application Publication 2003/0159675) in view of Tanaka (US Patent Application Publication 2009/0217905) in view of Mahakul (US Patent Number 5,868,112)  in view of Quigley (US Patent Application Publication 2004/0123832) and further in view of Baumgartner (DE 10 2009 025 404 A1).
Regarding claim 20, Karch et al disclose the method of claim 15 as discussed above wherein Karch further discloses the radius of curvature of the rounded inner rim surface is about 60 millimeters [as shown in Figures 1 and 4], but does not disclose wherein the cylinder bore diameter is about 170 millimeters and the bowl diameter is about 130 millimeters. 
Ness discloses an engine with a cylinder bore diameter about 170 millimeters and a bowl diameter of about 130 millimeters [Table 1]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute an engine of the size disclosed by Ness for an engine of the size disclosed by Karch for the reasons specified in reference to claim 15 above.  

Baumgartner discloses a ratio between a bowl diameter D3 and an antebowl diameter D2, and teaches that this ratio has been shown to have the effect of creating a piston recess vortex which contributes to a uniform mixture formation and favors the concentration of combustion in the combustion bowl [0012] [0040]. Adopting the ratio in a piston with a bowl diameter of 130 millimeters restricts the range of the antebowl diameter to between 144 to 173 millimeters. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to restrict the range of the antebowl diameter disclosed by Karch according to the ratio disclosed by Baumgartner to create a uniform fuel-air mixture in the combustion chamber and concentrate combustion in the combustion bowl.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747